UNITED STATES DEPARTMENT OF EDUCATION
OFFICE OF SPECIAL EDUCATION AND REHABILITATIVE SERVICES

July 31, 2020

Dear XXXXXXXXXXX:
This letter addresses your November 8, 2019, electronic mail (email) correspondence to Rebecca
Walawender, a member of my staff in the U.S. Department of Education (Department), Office of
Special Education Programs (OSEP). In that correspondence you shared your communications
with an official of the Texas Education Agency (TEA) concerning whether a parent may be
required to sign a confidentiality agreement in order to participate in mediation under Part B of
the Individuals with Disabilities Education Act (IDEA). In your communication with TEA, a
TEA official informed you that although a confidentiality pledge is not required, a school district
may withdraw from the mediation process if a parent refuses to sign such an agreement. You
contacted OSEP to request clarification regarding whether a public agency, in this case a local
educational agency, may condition its participation in mediation on a parent’s agreement to sign
a confidentiality pledge. We regret the delay in responding.
We note that section 607(d) of IDEA prohibits the Secretary from issuing policy letters or other
statements that establish a rule that is required for compliance with, and eligibility under, IDEA
without following the rulemaking requirements of section 553 of the Administrative Procedure
Act. Therefore, based on the requirements of IDEA section 607(e), this response is provided as
informal guidance and is not legally binding. This response represents an interpretation by the
Department of the requirements of IDEA in the context of the specific facts presented and does
not establish a policy or rule that would apply in all circumstances.
Under IDEA, discussions that occur during mediation sessions must remain confidential. 34
C.F.R. § 300.506(b)(6) and (8). Therefore, a parent’s or public agency’s participation in the
mediation process may not be conditioned on the party’s agreement to sign a confidentiality
pledge. IDEA and its implementing regulations require public agencies to establish and
implement procedures to allow parties to resolve disputes involving any matter under IDEA and
its implementing regulations, including matters arising prior to the filing of a due process
complaint, through a mediation process. 20 U.S.C. 1415(e)(1) and 34 C.F.R. § 300.506(a). The
public agency must ensure, among other requirements, that the mediation process is voluntary on
the part of the parties. 34 C.F.R. § 300.506(b)(1)(i). Additionally, mediation may not be used to
deny or delay a parent’s right to a hearing on the parent’s due process complaint, or to deny any
other rights afforded under Part B of IDEA. 34 C.F.R. § 300.506(b)(1)(ii). The goal of mediation

is for the parties to resolve the dispute and execute a legally binding written agreement reflecting
that resolution.
In its July 2013 “Questions and Answers on IDEA Part B Dispute Resolution Procedures”
(available at https://sites.ed.gov/idea/idea-files/osep-memo-and-qa-on-dispute-resolution/),
OSEP responded to an inquiry asking whether parties to the mediation process may be required
to sign a confidentiality pledge or agreement. That question and answer, which is restated below,
remains the Department’s position:
Question A-26: May parties to the mediation process be required to sign a confidentiality
pledge or agreement prior to, or as a precondition, to the commencement of the mediation
process?
Answer: No. In the Notice of Proposed Rulemaking implementing the IDEA
Amendments of 2004, the Department included a provision that would have required
parties to a mediation to sign a confidentiality pledge, without regard to whether the
mediation ultimately resolved the dispute. 70 FR 35870 (June 21, 2005). This proposed
provision was based on Note 208 of Conf. Rpt. (Conference Report) No. 108-779, p. 216
(2004). 1 However, the Department decided to remove this proposed provision when the
final Part B regulations were published in 2006 based on the statutory requirement in
section 615(e)(2)(G) that discussions that occur during the mediation process must
remain confidential and may not be used as evidence in any subsequent due process
hearing or civil proceeding. 71 FR 46696 (August 14, 2006).
Additionally, if the parties resolve a dispute through the mediation process, as noted above,
34 C.F.R. § 300.506(b)(6)(i) requires that the legally binding written agreement contain a
statement that all discussions that occurred during the mediation process will remain
confidential and may not be used as evidence in any subsequent due process hearing or civil
proceeding. 34 C.F.R. § 300.506(b)(6)(i). This is so even if the parties do not enter into a
mediation agreement. However, nothing in these regulations is intended to prevent States
from allowing parties to sign a confidentiality pledge to ensure that discussions during the
mediation process remain confidential, irrespective of whether the mediation results in a
legally binding written agreement resolving the dispute. 71 FR 46696 (August 14, 2006).
The Department’s position that States may not require parties to sign a confidentiality pledge is
reinforced by the Department’s decision in the 2006 final Part B regulations to remove a
proposed regulation that would have required parties to sign a confidentiality pledge. 71 Fed.
Reg. at 46696 (Aug. 14, 2006). In addition to the provision that must be included in a mediation
agreement, 34 C.F.R. § 300.506(b)(8) also provides that discussions that occur during the
mediation process must be confidential and may not be used as evidence in any subsequent due
process hearing or civil proceeding of any Federal court or State court of a State receiving
assistance under Part B of IDEA. Accordingly, the requirement that discussions that occur during
mediation remain confidential is fully applicable regardless of whether the parties sign a separate
confidentiality pledge or agreement prior to commencing the mediation process. We recognize
Conference Report refers to the joint explanatory statement of the Committee of Conference. This report
accompanied HR 1350, the bill to reauthorize the IDEA in 2004.

1

that mediation is voluntary on the part of the parties, but it is impermissible under IDEA for a
public agency to condition a parent’s participation in mediation on the parent’s signing a
confidentiality pledge. While nothing in IDEA is intended to prevent States from allowing
parties to sign a confidentiality pledge, public agencies may not condition their participation in
mediation on such an agreement, because such a requirement is counter to the voluntary nature
of the mediation process.
By copy of this letter we are notifying TEA of your inquiry and our response. OSEP staff will
follow up separately with TEA officials regarding this matter.
If you have any further questions, please do not hesitate to contact Ms. Walawender at 202-2457399 or by email at Rebecca.Walawender@ed.gov.
Sincerely,
/s/
Laurie VanderPloeg
Director
Office of Special Education Program
cc: Justin Porter, Texas Education Agency

